Citation Nr: 1638500	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-06 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to a separate evaluation for erectile dysfunction (ED), to include as a complication of diabetes mellitus.

7.  Entitlement to an initial evaluation higher than 20 percent for service-connected diabetes mellitus.

8.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU)


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Marine Corps from June 1967 until November 1970, with service in the Republic of Vietnam.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2016, the Veteran presented hearing testimony by live videoconference before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the electronic claims folder.  

The Veteran filed a claim of entitlement to a TDIU in April 2011, which was adjudicated by the RO in the March 2013 statement of the case as part and parcel of the issues on appeal.  Thus, the claim is properly before the Board.

This case was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional VA treatment records and documents that are either duplicative of the evidence in VBMS, or not relevant to the issues on appeal.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, and entitlement to an initial evaluation higher than 20 percent for service connected diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran withdrew the issues of service connection for PTSD, a low back disorder, and hypertension at the 2016 Board hearing.

2.  The Veteran has erectile dysfunction as a complication of service-connected diabetes mellitus.

3.  The Veteran has a service-connected disability evaluated as 60 percent disabling, and his combined evaluation for all service-connected disabilities is 70 percent.  He is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of service connection for PTSD, a low back disorder, and hypertension, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to a separate evaluation for erectile dysfunction as a complication of diabetes mellitus are met.  See 38 U.S.C.A. §§ 1155, 7104(a) (West 2014); see 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2015).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  In this case, the Veteran's representative withdrew the issues of entitlement to service connection for PTSD, a low back disorder, and hypertension at the 2016 Board hearing.  Given that there remain no allegations of errors of fact or law for appellate consideration regarding these issues, the Board does not have jurisdiction to review the, and the appeal regarding these issues is dismissed.

Duties to Notify and Assist
      
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claims of entitlement to service connection are moot.
      

Entitlement to a Separate Evaluation for a Complication of Diabetes Mellitus

In this case, the Veteran is seeking entitlement to an initial evaluation in excess of 20 percent for service-connected diabetes mellitus.  Once the Board has jurisdiction over a claim, such as the Veteran's claim for an initial evaluation in excess of 20 percent for diabetes mellitus, it has the authority to address all issues related to that claim, even those not previously decided by the RO.  See 38 U.S.C.A. § 7104(a) (West 2014); see Bernard v. Brown, 4 Vet. App. 384, 392 (1993) (holding that the Board has authority "to decide all questions presented on the record before it that were necessary to its decision on the matter.").  To exercise this authority with regard to questions or issues not previously addressed by an RO in the first instance, however, the Board must secure a waiver from a Veteran or otherwise determine that there would be no prejudice to the Veteran by proceeding to adjudicate the question or issue; otherwise remand is appropriate.  See Bernard, 4 Vet. App. at 394.  In light of the Board's favorable decision to grant entitlement to a separate evaluation for erectile dysfunction as a complication of diabetes mellitus, there is no prejudice to the Veteran by adjudicating the issue.

In this case, the Veteran is seeking an initial evaluation in excess of 20 percent for his service-connected diabetes mellitus.  Under the rating criteria for diabetes mellitus, VA must consider separate evaluations for all complications of diabetes mellitus.  See 38 C.F.R. § 4.119, DC 7913 (2015).  Thus, identified complications of diabetes mellitus are part of the underlying claim for an increased evaluation over which the Board has jurisdiction, rather than new claims for secondary service connection that would generally need to be first adjudicated by the RO.   See Bernard, 4 Vet. App. at 392.  

The Veteran was afforded VA diabetes mellitus and genitourinary examinations in August 2009.  The Veteran reported difficulty maintaining an erection.  Upon review of the Veteran's medical records, the examiner diagnosed erectile dysfunction.  The examiner opined that the Veteran's erectile dysfunction had been aggravated by the Veteran's diabetes mellitus, noting that the Veteran's erectile dysfunction had progressively worsened since he was diagnosed with diabetes mellitus.  The Board finds that opinion of the 2009 examiner is adequate as it was predicated on an in-person examination, review of the Veteran's claims file, and supported by a thorough rationale.  

Based on the foregoing, entitlement to a separate evaluation for erectile dysfunction as a complication of service-connected diabetes mellitus is warranted.  The medical evidence of record demonstrates that the Veteran's erectile dysfunction has been aggravated by his service-connected diabetes mellitus, and is therefore etiologically related to the Veteran's diabetes mellitus.  See August 2009 VA diabetes mellitus and genitourinary examinations.  There is no evidence to the contrary; therefore, entitlement to a separate evaluation for erectile dysfunction is warranted.  See 38 U.S.C.A. § 7104(a) (West 2014); see 38 C.F.R. § 4.119, DC 7913.  

Entitlement to a TDIU

TDIU may be assigned where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

 Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term unemployability is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran's combined disability evaluation meets the schedular criteria for TDIU.  Service-connected ischemic heart disease is evaluated as 60 percent disabling, and service-connected diabetes mellitus is evaluated as 20 percent disabling.  Thus, the overall disability evaluation is 70 percent and there is one disability rated at least 40 percent.  The only remaining issue is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of these two service-connected disabilities.

As of 2009, the Veteran's ischemic heart disease was evaluated as 60 percent disabling, which contemplates that the Veteran was capable of 3 to 5 METS, which is consistent with light yard work, mowing the lawn with a power mower, or brisk walking.  

The Veteran underwent a VA general examination in March 2012.  The examiner reported that the Veteran used to work in construction, but could no longer complete the physical requirements of that type of work, to include carrying more than 50 pounds of glass repetitively and climbing stairs.  The examiner opined that the Veteran was capable of sedentary work.

In a November 2012 statement, the Veteran reported that he was unable to work due to a heart condition, diabetes mellitus, and peripheral neuropathy.  In his March 2013 substantive appeal, the Veteran reported that he was not capable of sedentary work due to taking morphine for pain related to his heart condition that caused drowsiness and impaired his concentration.

In an April 2013 ischemic heart disease disability benefits questionnaire, Dr. D.C. opined that the Veteran was totally and permanently disabled due to hypertensive heart disease, congestive heart failure, and insulin dependent diabetes mellitus.  

At the May 2016 hearing, the Veteran indicated that he was unable to work because he was unable to stand for more than five hours at a time, or complete other physical requirements of the job.  He stated that due to pain and medication, it was difficult to focus.  He had to stop and take insulin multiple times per day.  He reported that his highest level of education was high school, and that he previously worked in construction as a glass glazer.  

Resolving all doubt in favor of the Veteran, the Board finds that he is unemployable as a result of service-connected disabilities.  First, the Veteran's service connected ischemic heart disease is evaluated as 60 percent disabling which supports that the Veteran could engage light yard work or brisk walking.  See 38 C.F.R. § 4.104 DC 7005 (2015).  The Veteran has also testified that he has only worked in construction, and that he has a high school education.  He also testified that the medication taken for service-connected disabilities impaired his concentration and ability to focus.  Although the March 2012 VA examiner indicated that the Veteran was capable of sedentary work, there is nothing in the record to indicate that the Veteran has the experience or qualifications to secure a sedentary job.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted.


ORDER

The appeal regarding the issues of service connection for PTSD, a low back disorder, and hypertension, is dismissed.

Entitlement to a separate evaluation for erectile dysfunction as a complication of diabetes is granted.

Entitlement to TDIU is granted.

REMAND

With regard to the Veteran's claim for an initial rating in excess of 20 percent for service-connected diabetes mellitus, remand is necessary to secure a VA examination to assess the current severity of the Veteran's diabetes mellitus.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran was last afforded a VA diabetes mellitus examination in August 2009.  Since that time, the Veteran has testified that his diabetes mellitus has worsened in severity.  See May 2016 hearing testimony.  Thus, remand for a new VA examination is necessary to assess the current severity of service-connected diabetes mellitus.   

Regarding the Veteran's claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to service-connected diabetes mellitus, remand is required for clarification and current findings.  The record demonstrates conflicting findings as to whether the Veteran has a current diagnosis of peripheral neuropathy related to his service-connected diabetes mellitus.  See May 2002 VA outpatient note (reporting that the Veteran had a pinched nerve at L-5 that compromised lower extremity sensation); December 2006 VA primary care note (reporting that the Veteran had a diagnosis of multiple sclerosis with lower extremity weakness); March 2009 VA physician note (reporting that the Veteran had diabetes mellitus with peripheral neuropathy); August 2009 VA peripheral neuropathy examination (noting no objective findings to support a diagnosis of peripheral neuropathy, and that the Veteran had a diagnosis of multiple sclerosis with symptoms of numbness and weakness in the lower extremities).  In April 2013, the Veteran submitted a Peripheral Neuropathy DBQ completed by a private physician, Dr. S.A.  Dr. S.A. indicated that the Veteran had a current diagnosis of peripheral neuropathy; however there is nothing to indicate that Dr. S.A. reviewed the Veteran's medical records or claims folder, Dr. S.A. did not reconcile prior conflicting evidence, and Dr. S.A. provided no explanation as to the diagnosis of peripheral neuropathy.  Thus, the April 2013 DBQ is inadequate for adjudication purposes.  Upon remand another VA examination is necessary to provide clarification and address conflicting medical evidence of record.

Lastly, on remand it is necessary to identify and associate with the claims folder all outstanding and relevant VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  If, after making reasonable efforts to obtain named records they are not able to be secured, provide the Veteran and his representative with the required notice and opportunity to respond.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of his service-connected diabetes mellitus.  The entire claims file must be made available to and be reviewed by the examiner.  The examiner must utilize the appropriate DBQ.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of any currently present peripheral neuropathy of the bilateral upper or lower extremities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Does the Veteran have a current diagnosis of peripheral neuropathy of the bilateral upper and/or lower extremities?

b)  If yes, is at least as likely as not (50 percent or greater probability) that any diagnosed peripheral neuropathy of the upper and/or lower extremities was caused or aggravated by the Veteran's service-connected diabetes mellitus?

The examiner must address the following:  1) a May 2002 VA outpatient note reporting that the Veteran had a pinched nerve at L-5 that compromised lower extremity sensation; 2) a December 2006 VA primary care note reporting that the Veteran had a diagnosis of multiple sclerosis with lower extremity weakness; 3) a March 2009 VA physician note reporting that the Veteran had diabetes mellitus with peripheral neuropathy; 4) an August 2009 VA peripheral neuropathy examination noting no objective findings to support a diagnosis of peripheral neuropathy, that the Veteran had a diagnosis of multiple sclerosis with cross-over symptoms of numbness  and weakness in the lower extremities, but also noting that the Veteran had nerve dysfunction with subjective neuritis and neuralgia; and 5) an April 2013 peripheral neuropathy DBQ by Dr. S.A. noting a current diagnosis of diabetic peripheral neuropathy of the bilateral upper and lower extremities.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


